Ryan, J.
Claimant’s intestate, an inmate of the Hudson Biver State Hospital, suicided by jumping' into an open vat containing boiling soap solution. He had been working in the clean linen sorting room in the laundry and an employee observed him leave the room, cross the corridor and enter the patients’ lavatory opposite. The employee did not see the patient come out of the lavatory. He had proceeded down the corridor to the soap room, more than eighty-two feet distant. There was no attendant in the soap room. There were three attendants and eighteen or nineteen patients in that section of the laundry which included the rooms mentioned.
We believe that the supervision was adequate and that the State of New York exercised reasonable care under all the circumstances. Patient’s previous behavior had not disclosed to the hospital authorities that he had suicidal tendencies. The *100incident, during Ms enlistment in the United States Navy, when he jumped overboard, was explained by the patient as his desire to swim ashore after he had been refused a pass from his sMp. The patient had denied any intention to then commit suicide. (Compare the facts in Spataro v. State of New York, 166 Misc. 418. See, also, Brigante v. State, 33 N. Y. S. 2d 354, and Hayes v. State of New York, Claim No. 25415.)
The claim must be dismissed. Decision accordingly.